Case 1:19-cv-00232-RGA Document 10 Filed 05/16/19 Page 1 of 2 PageID #: 48



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

QUARK DISTRIBUTION, INC.

                          Plaintiffs

       v.                                              C.A. No. 19-232-RGA

IMPAK CORPORATION

                          Defendant.


                   STIPULATION OF DISMISSAL WITH PREJUDICE

       IT IS HEREBY STIPULATED by Plaintiff Quark Distribution, Inc. (“Plaintiff”) and

Defendant Impak Corporation (collectively, “Defendant”), pursuant to Fed. R. Civ. P.

41(a)(1)(A)(ii), that all Plaintiff’s claims for relief against Defendant in the above-captioned

action are dismissed with prejudice and with all attorneys’ fees, costs of court and expenses

borne by the party incurring such fees and expenses.



BAYARD, P.A.                               MORRIS, NICHOLS, ARSHT & TUNNELL LLP

 /s/ Stephen B. Brauerman                  /s/ Thomas C. Grimm
Stephen B. Brauerman (#4952)               Thomas C. Grimm (#1098)
600 N. King Street, Suite 400              Stephen J. Kraftschik (#5623)
Wilmington, DE 19801                       1201 N. Market Street
(302) 655-5000                             P.O. Box 1347
sbrauerman@bayardlaw.com                   Wilmington, DE 19899-1347
                                           (302) 658-9200
Attorneys for Plaintiff                    tgrimm@mnat.com
                                           skraftschik@mnat.com

                                           Attorneys for Defendant




                                               1
Case 1:19-cv-00232-RGA Document 10 Filed 05/16/19 Page 2 of 2 PageID #: 49




                 IT IS SO ORDERED this ____ day of May, 2019.




                                   The Honorable Richard G. Andrews
                                   United States District Judge




                                     2
